Citation Nr: 0943258	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  07-05 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a compensable initial disability rating 
for bilateral hearing loss.

2.  Entitlement to a compensable initial disability rating 
for residuals of a laceration of the right little finger 
extensor digitorum longus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The Veteran had active duty service from March 1952 to March 
1954, as indicated by the Veteran's DD214 and his own report 
in his claim for benefits on appeal.  An additional period of 
service from March 1954 to March 1960 has been referenced by 
the RO during the development of this appeal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2006, a statement of the case was issued in February 2007, 
and a substantive appeal was received in February 2007.

Additionally, the Court recently held that a request for a 
total disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities (TDIU), whether expressly raised by the Veteran 
or reasonably raised by the record, is not a separate 'claim' 
for benefits, but rather, can be part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009).  In other words, if the claimant or the 
evidence of record reasonably raises the question of whether 
the Veteran is unemployable due to a disability for which an 
increased rating is sought, then part and parcel with the 
increased rating claim is the issue whether a TDIU is 
warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence 
of record reasonably raises the question of whether the 
Veteran is unemployable due to a disability for which an 
increased rating is currently sought in this appeal.  In the 
present case, the Board finds no such question is raised.  
The Veteran has not contended that he is unemployable due to 
the disabilities on appeal.  The record repeatedly reflects 
that the Veteran is engaged in his occupation as a pastor 
without any suggestion of having become unemployable due to a 
disability on appeal in this case.  Therefore, the Board 
finds that this appeal does not include an issue of 
entitlement to TDIU.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During the period covered by this appeal, the Veteran's 
service-connected bilateral hearing loss has been productive 
of no higher than Level I hearing acuity in the right ear and 
Level II hearing acuity in the left ear.  

2.  During the period covered by this appeal, the Veteran's 
service-connected residuals of a laceration of the right 
little finger extensor digitorum longus have been manifested 
by subjective complaints of pain and objective findings of 
severe limitation of motion or ankylosis rendering the 
impairment of the finger's use reasonably analogous to 
amputation of the finger without metacarpal resection.  The 
right little finger disability does not cause limitation of 
motion of other digits, does not cause interference with 
overall function of the right hand beyond the inability of 
the little finger to move, does not manifest in moderate 
incomplete paralysis, and does not manifest in disability 
analogous to amputation of the finger with metacarpal 
resection.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable rating for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.85 and Code 6100 (2009).

2.  The criteria for entitlement to a disability evaluation 
of 10 percent (but no higher) for the Veteran's service-
connected residuals of a laceration of the right little 
finger extensor digitorum longus have been met, effective 
February 6, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5156, 5227, 5239, 8156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought in a letter sent in February 2006.  
Moreover, in this letter, the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that this letter was sent to the appellant prior 
to the June 2006 RO rating decision currently on appeal.  The 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that the February 2006 VCAA letter provided 
timely notice in association with the Veteran's original 
claims of entitlement to service connection for the 
disabilities on appeal.  Since the issues in this case of 
entitlement to increased initial disability ratings are 
downstream issues from those of service connection, 
additional VCAA notice is not required. VAOPGCPREC 8-2003 
(Dec. 22, 2003).  It appears that the United States Court of 
Appeals for Veterans Claims has also determined that the 
statutory scheme does not require another VCAA notice letter 
in a case such as this where the Veteran was furnished proper 
VCAA notice with regard to the claim of service connection 
itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 
(2006).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In this case, a timely letter sent in March 2006 (and 
subsequent letters) provided the notice contemplated by 
Dingess.  The appellant was provided with notice of the types 
of evidence necessary to establish a disability rating and an 
effective date for any rating that may be granted, and this 
letter explained how VA determines disability ratings and 
effective dates.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  The U.S. Court of Appeals for the Federal Circuit 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records have been obtained.  The Veteran has been provided 
with multiple VA examinations to evaluate the nature and 
severity of the disabilities on appeal; pertinent VA 
examination reports dated in June 2006, May 2007, and June 
2007 are of record.  The Board finds that these VA 
examination reports are adequate for the purposes of this 
case.  The competent professional medical examiners authored 
reports with detailed discussions of the history of the 
pertinent pathology and the Veteran's report of symptoms, and 
detailed discussions of the pertinent current clinical 
findings from direct inspection of the disability.

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this appeal.

Analysis

The Veteran claims entitlement to assignment of increased 
disability ratings for his service-connected bilateral 
hearing loss and a right little finger disability.  He 
essentially contends that these disabilities have been more 
severely disabling than the ratings assigned reflect.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.


Bilateral Hearing Loss

The Veteran's service-connected hearing loss has been rated 
by the RO under the provisions of Diagnostic Code 6100.  In 
evaluating hearing loss, disability ratings are derived by a 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 
(1992).  The ratings schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment, established by a 
state-licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average which is the sum of the pure tone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (effective after June 10, 1999).  
Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

On the most recent authorized VA audiological evaluation in 
June 2007, pure tone thresholds, in decibels, were as 
follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
-
10
15
45
65
LEFT
-
15
25
55
70

The puretone average in the right ear was 34 decibels and the 
puretone average in the left ear was 41 decibels.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 88 percent in the left ear.  These 
audiological findings show Level I hearing acuity in the 
right ear and Level II hearing acuity in the left ear.  Under 
Table VII, this warrants a non-compensable rating.  No 
exceptional pattern of hearing impairment is demonstrated to 
warrant consideration under 38 C.F.R. § 4.86.

On prior authorized VA audiological evaluation in June 2006, 
pure tone thresholds, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
-
10
15
40
60
LEFT
-
15
25
55
65

The puretone average in the right ear was 31 decibels and the 
puretone average in the left ear was 40 decibels.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 92 percent in the left ear.  These 
audiological findings show Level I hearing acuity in the 
right ear and Level I hearing acuity in the left ear.  Under 
Table VII, this warrants a non-compensable rating.  No 
exceptional pattern of hearing impairment is demonstrated to 
warrant consideration under 38 C.F.R. § 4.86.

In sum, the appropriate audiological testing data shows 
quantified hearing acuity which does not qualify for a 
compensable disability rating under the law.  As noted above, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  There is no 
indication that the disability rating should be staged for 
any reason.  In the present case the preponderance of the 
evidence is against assignment of a compensable rating for 
any period of time contemplated by the appeal.  Fenderson, 
supra.  The Veteran may always advance a claim for an 
increased rating if his hearing loss disability increases in 
severity in the future.

The Board acknowledges that the Veteran, in advancing this 
appeal, contends that his bilateral hearing loss has been 
more severely disabling than the assigned disability rating 
contemplates.  Medical evidence is generally required to 
probatively address questions requiring medical expertise; 
lay assertions do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  However, lay assertions may serve to support a 
claim by supporting the occurrence of lay-observable events 
or the presence of symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The Board has carefully 
considered the Veteran's contentions and testimony.  However, 
the competent medical evidence offering detailed specialized 
determinations from authorized audiological testing is the 
most probative evidence with regard to evaluating the 
bilateral hearing loss on appeal.  The lay testimony 
considered together with the probative medical evidence 
clinically evaluating the severity of the pertinent 
disability symptoms presents a preponderance of probative 
evidence against finding that the criteria for any higher 
disability rating are met in this case.

To the extent that the Veteran may be arguing that the 
regulation itself is not realistic in calling for a 
noncompensable rating with audiological test results such as 
his, the Board can only reply that it is bound by law to 
apply such regulation.

Residuals of a Laceration of the Right Little Finger Extensor 
Digitorum Longus

The Veteran's right little finger disability has been rated 
by the RO under Diagnostic Code 5257 for ankylosis of the 
little finger.  Compensable evaluations are not afforded 
under Diagnostic Code 5227 for ankylosis of the little finger 
or under Diagnostic Code 5230 for limitation of motion of the 
little finger.  However, a note to Diagnostic Code 5227 
provides that consideration should also be given as to 
whether evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  38 C.F.R. § 4.71a, Diagnostic Code 
5227.

Amputation of the little finger is rated under Diagnostic 
Code 5156.  Under the provisions of that code, amputation of 
the little finger of either hand is rated 10 percent 
disabling if without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto.  A maximum 20 
percent rating is available for amputation of the little 
finger of either hand with metacarpal resection (more than 
one-half the bone lost).

In this case, the Board finds that the Veteran's right little 
finger disability may be reasonably rated as analogous to 
amputation of the little finger warranting assignment of a 10 
percent disability rating.  The Board notes that a June 2006 
VA examination report shows that the right little finger has 
been rendered entirely devoid of motor movement as a result 
of the laceration injury to the extensor digitorum longus.  
The examiner characterized every part of the finger as 
essentially anklylosed in full extension; the examiner 
expressly identified involvement at the DIP joint, the PIP 
joint, the MP joint, and the CM joint.  The Board considers 
the thorough findings that every segment of the Veteran's 
right little finger is entirely devoid of the capacity for 
muscular movement to be noteworthy in this case.

The examiner also expressly indicated that the virtual 
ankylosis of the right little finger affected the other 
digits or overall hand function.  The Board notes that the 
examiner responded to an examination question as to whether 
there was such affect on other fingers or the hand with 
"Yes."  The Board also notes that the examination report 
goes on to evaluate the range of motion of each individual 
finger as essentially normal, even accounting for 
interference from the disabled little finger.  The 
examination report also goes on to describe the modalities of 
the overall hand as normal and unimpaired except with regard 
to "little finger unable to grasp and bend."  Thus, the 
Board is unable to find a basis for assignment of a rating 
under another Diagnostic Code for particular interference 
with the function of another finger or the overall hand.  
However, the Board finds that the examiner's impression that 
the right little finger disability does have noteworthy 
impact on the overall right hand function as significantly 
consistent with the level of severity associated with an 
amputation of the right little finger.

The Board notes that a more recent May 2007 VA examination 
report differs from the June 2006 VA examination report in 
some details among its findings.  However, the Board finds no 
strong contradiction of the essential depiction of the 
severity of the disability.  The May 2007 VA examination 
report shows no range of motion in the DIP and MP joints, but 
does not clearly discuss the other pertinent joints or 
explain the examiner's answer of "no" to an inquiry as to 
whether the finger is ankylosed.  The Board does note that 
the May 2007 VA examination report shows "deformity" of the 
DIP and MP joints and also expressly indicates that the 
disability causes mild impairment with regard to a wide 
spectrum of daily activities such as chores, shopping, 
exercise, sports, recreation, traveling, feeding, bathing, 
dressing, toileting, and grooming.

The Board also notes that the Veteran has repeatedly 
testified, including in his February 2007 substantive appeal 
and in his September 2006 notice of disagreement, that his 
disabled right little finger "is useless in everyday 
activities" and "gets in the way of normal use of the 
hand...."  The Veteran has testified that the disability is 
the equivalent of an amputation of the right little finger, 
except that the remaining disabled appendage actually 
interferes in his function more than perhaps an amputation 
may; the Veteran told the May 2007 VA examiner that "it is 
in the way" and would be "better off cut off."

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that a 10 percent rating is warranted for the Veteran's 
right little finger disability as analogous to an amputation 
of the finger without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto.

The Board now turns to whether a rating in excess of 10 
percent is warranted for the Veteran's service-connected 
right little finger disability.  With respect to Diagnostic 
Code 5156, while the VA examination reports have found 
limitation of motion, neither has suggested a clinical 
determination that the Veteran's function of the right little 
finger is analogous to amputation with metacarpal resection.  
As discussed above, the June 2006 VA examination report shows 
no significant interference with nearly all modalities of the 
right hand, while the May 2007 VA examination found only 
"mild" interference with many activities of daily living.  
Neither examination report presented evidence showing a 
complete lack of sensation in the right little finger.  The 
May 2007 VA examination report expressly found that there was 
no decrease in strength for pushing, pulling and twisting, 
nor was there decreased dexterity for twisting, probing, 
writing, touching and expression associated with the right 
little finger disability.  Therefore, the Board finds that 
the degree of impairment necessary to warrant a 20 percent 
evaluation as amputation for the right little finger with 
metacarpal resection is not shown.

Further, the Board notes that as a general matter, in 
evaluating musculoskeletal disabilities, the VA must 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during 
flare-ups, or when the joint is used repeatedly over a period 
of time.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45 (1998).  However, where a 
musculoskeletal disability is currently evaluated at the 
highest schedular evaluation available based upon limitation 
of motion, a DeLuca analysis is foreclosed.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  Thus, since a compensable 
rating under Diagnostic Code 5230 for limitation of motion is 
not allowable, the analysis required by DeLuca, supra, would 
not result in a higher schedular rating.  Pursuant to the 
note under Diagnostic Code 5227, the Board has considered 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  Nevertheless, the VA 
examination reports do not show any objective findings of 
misalignment or interference with other fingers or the right 
hand sufficient to support a rating under a different 
Diagnostic Code on such a basis.

Further, the Board acknowledges that Diagnostic Code 8516 
applies to paralysis of the ulnar nerve, which provides that 
a 10 percent rating is warranted for mild incomplete 
paralysis and a 30 percent rating is warranted for moderate 
incomplete paralysis.  The medical evidence of record does 
not support a finding that the Veteran's right little finger 
has nerve impairment that reaches the level of moderate 
incomplete paralysis.  Importantly, neither of the VA 
examination reports apply the term 'paralysis' to the 
Veteran's right little finger, nor do either of them indicate 
a nerve pathology or an absence of sensation in the right 
little finger.  Thus, the Board finds that a higher rating is 
also not warranted under this Diagnostic Code.

The Board finds, resolving reasonable doubt in the Veteran's 
favor, that a 10 percent rating (but no higher) is warranted 
for the Veteran's residuals of a laceration of the right 
little finger extensor digitorum longus.  Also resolving 
reasonable doubt in the Veteran's favor, the Board finds that 
a 10 percent rating is warranted during the entire period 
covered by this appeal; that is, from February 6, 2006.  
Fenderson.  The preponderance of the evidence is against 
entitlement to any further increased rating for residuals of 
a laceration of the right little finger extensor digitorum 
longus.

Extraschedular Consideration

The Board also recognizes that the Veteran and the record 
refer to the impact of the service-connected disabilities on 
the Veteran's general ability to function, including work 
function.  In general, the schedular disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such 
schedular criteria was discussed in great detail above.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely within the criteria found in the relevant Diagnostic 
Codes for the disabilities at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disabilities. For these reasons, referral for 
extraschedular consideration is not warranted.



Conclusion

In this decision, the Board has found that the VA examination 
reports of record are highly probative evidence with regard 
to identifying and evaluating the clinical manifestations of 
the disabilities on appeal pertinent to the applicable rating 
criteria.  The reports specifically document and address the 
Veteran's symptom complaints at each pertinent time, document 
pertinent clinical findings and test results, and present a 
competent medical examiner's assessment of the disabilities 
informed by direct interview and medical inspection of the 
Veteran together with consideration of the medical history.

The Board has reviewed the entirety of the evidence of 
record.  The Board finds that there is no other evidence of 
record probatively contradicting the findings discussed 
above, nor does any of the evidence of record otherwise 
probatively show that the criteria for any further increased 
ratings are met in this case.

The Board acknowledges that the Veteran, in advancing this 
appeal, believes that the disabilities on appeal have been 
more severe than the assigned disability ratings reflect.  
Medical evidence is generally required to probatively address 
questions requiring medical expertise; lay assertions do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay assertions may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The Board has carefully considered the 
Veteran's contentions and testimony, as presented in his 
various items of written correspondence; the Veteran 
primarily asserts that he experiences greater functional 
limitations due to his disabilities on appeal than his 
assigned ratings reflect.  The Board finds that the Veteran's 
testimony regarding his symptoms and the adjustments he must 
make to accommodate his symptoms are credible and competent; 
the Board has considered this testimony carefully; the 
Veteran's testimony has been considered in the grant of a 
compensable rating for his right little finger disability in 
this case.  Otherwise, however, the competent medical 
evidence offering detailed specific measurements and 
specialized determinations pertinent to the rating criteria 
are the most probative evidence with regard to evaluating the 
pertinent symptoms for the disabilities on appeal.  The lay 
testimony has been considered together with the probative 
medical evidence clinically evaluating the severity of the 
pertinent disability symptoms.  The preponderance of the most 
probative evidence does not support assignment of any further 
increased ratings.

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence with regard to any 
adverse determination in this decision.  The preponderance of 
the evidence is against finding entitlement to any further 
increased ratings in this appeal.  To that extent, where the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt doctrine does not apply and the claims 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


ORDER

Entitlement to a compensable initial rating for bilateral 
hearing loss is not warranted.  The appeal is denied to this 
extent.

Entitlement to an initial disability rating of 10 percent, 
but no higher, for service-connected residuals of a 
laceration of the right little finger extensor digitorum 
longus is warranted, effective from February 6, 2006.  To 
this extent, the appeal is granted, subject to applicable 
laws and regulations governing payment of VA monetary 
benefits.

____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


